IN THE SUPREME COURT OF PENNSYLVANIA



 In the Matter of                         :   No. 2832 Disciplinary Docket No. 3
                                          :
 ELLIOTT JAMES SCHUCHARDT                 :   No. 138 DB 2021
                                          :
                                          :   (United States District Court for the
                                          :   Eastern District of Tennessee, No. 3:18-
                                          :   MC-39)
                                          :
                                          :   Attorney Registration No. 78911
                                          :
                                          :   (Out of State)




                                        ORDER

PER CURIAM:

      AND NOW, this 11th day of February, 2022, upon consideration of the responses

to a Notice and Order directing Elliott James Schuchardt to provide reasons against the

imposition of a suspension reciprocal to that imposed by the United States District Court

for the Eastern District of Tennessee, Elliott James Schuchardt is suspended from the

practice of law in this Commonwealth for a period of two years. He shall comply with all

the provisions of Pa.R.D.E. 217.